Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be
                                                            FILED
                                                          Mar 06 2012, 8:41 am
regarded as precedent or cited before any
court except for the purpose of
                                                                 CLERK
establishing the defense of res judicata,                      of the supreme court,
                                                               court of appeals and
                                                                      tax court
collateral estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                         ATTORNEYS FOR APPELLEE:

LEANNA WEISSMANN                                GREGORY F. ZOELLER
Lawrenceburg, Indiana                           Attorney General of Indiana

                                                AARON J. SPOLARICH
                                                Deputy Attorney General
                                                Indianapolis, Indiana


                              IN THE
                    COURT OF APPEALS OF INDIANA

DAVID A. BOWE,                                  )
                                                )
       Appellant-Defendant,                     )
                                                )
              vs.                               )      No. 40A01-1108-CR-375
                                                )
STATE OF INDIANA,                               )
                                                )
       Appellee-Plaintiff.                      )


                    APPEAL FROM THE JENNINGS CIRCUIT COURT
                         The Honorable Jon W. Webster, Judge
                            Cause No. 40C01-0804-FC-113



                                      March 6, 2012

               MEMORANDUM DECISION – NOT FOR PUBLICATION

BAKER, Judge
           Appellant-defendant David A. Bowe appeals his eleven-year aggregate sentence

that was imposed following his convictions for Burglary,1 a class C felony and Theft,2 a

class D felony, arguing that his sentence is inappropriate in light of the nature of the

offenses and his character. Finding that Bowe has failed to demonstrate that his sentence

is inappropriate, we affirm the decision of the trial court.

                                           FACTS

          On January 13, 2008, Bowe broke into the Bon-a-Fide Screen Printing business in

North Vernon and stole computer equipment, credit cards, checks, and sweatshirts. On

January 18, 2008, a police officer observed Bowe and his son break into the old forge

building in North Vernon and remove electric motor parts, control boxes, and various

aluminum items from within the building. The police subsequently arrested Bowe. On

April 23, 2008, the State charged Bowe with two counts of burglary as class C felonies,

two counts of theft as class D felonies, and being a habitual offender.

          On August 2, 2011, Bowe pleaded guilty to one count each of burglary and theft,

and the State dismissed the remaining counts as well as a count under a separate cause

number for what appears to be “unlawful possession of legend drug.” Appellant‟s App. p.

33, 54. That same day, the trial court conducted a sentencing hearing. The State

presented evidence via Bowe‟s presentence report that Bowe has ten felony and ten




1
    Ind. Code § 35-43-2-1
2
    I.C. § 35-43-4-2
                                              2
misdemeanor convictions. More particularly, Bowe‟s criminal history prior to the instant

offense consists of the following convictions:

       Date Entered          Conviction
       November 12, 1986     Five counts: Burglary, class B felony

       December 23, 1987     Two counts: Burglary, class C felony

       February 18, 1993     One count:     Criminal Conversion, class A
                                            misdemeanor

       April 8, 1993         One count:     Criminal Trespass, class A
                                            misdemeanor

       July 21, 1997         One count:     Burglary, class B felony
                             One count:     Theft, class D felony

       August 20, 1997       One count:     Theft, class A misdemeanor

       September 18, 2002 One count         Public Intoxication, class B
                                            misdemeanor

       November 25, 2003     One count:     Driving with Suspended License,
                                            class A misdemeanor

       November 18, 2004     One count:     Driving with Suspended License,
                                            class A misdemeanor

       December 28, 2005     One count:     Possession of Marijuana, class A
                                            misdemeanor

       December 7, 2006      One count:     Resisting Law Enforcement, class A
                                            misdemeanor

       May 14, 2007          One count:     Possession of Paraphernalia, class A
                                            misdemeanor.

Appellant‟s App. p. 51-53. Additionally, after committing the instant offense, Bowe was

convicted of class C misdemeanor disorderly conduct and class C felony forgery. The

                                            3
State also submitted a victim impact statement from the owner of Bon-a-Fide Screen

Printing at the sentencing hearing. The owner stated that his business has been “taken

away from [him]” because seven years of his design work was lost as a result of damage

done to one of the stolen computers. Appellant‟s App. p. 62.

        At the conclusion of the hearing, the trial court found Bowe‟s substantial criminal

history and the impact his theft had on the victim as aggravating factors. It found Bowe‟s

decision to plead guilty and his high school Graduation Equivalency Diploma as

mitigating factors, but it determined that the mitigating factors did not outweigh the

aggravating factors.       The trial court sentenced Bowe to eight years in the Indiana

Department of Correction (DOC) with one year suspended to probation for the burglary

conviction and three years in the DOC, to run consecutively, with six months suspended

to probation for the theft convictions. All together, the trial court sentenced Bowe to nine

and one-half years executed in the DOC and one and a half-years probation. Bowe now

appeals.

                                     DECISION AND DISCUSSION

        Bowe argues that his sentence is inappropriate in light of the nature of his offenses

and his character.3 Article VII, Sections 4 and 6 of the Indiana Constitution “„authorize[ ]

independent appellate review and revision of a sentence imposed by the trial court.‟”

Anglemyer v. State, 868 N.E.2d, 482 491 (Ind. 2007) (quoting Childress v. State, 848

3
 Bowe also argues that “making him serve his entire sentence and not suspending time to probation was
an abuse of discretion.” Appellant‟s Br. p. 3. The trial court suspended one year of his sentence for
burglary and six months of his sentence for theft to probation. Appellant‟s App. p. 35. Thus, contrary to
Bowe‟s assertion, the trial court did not order that he execute his entire sentence.
                                                   4
N.E.2d 1073, 1080 (Ind. 2006)).       Such appellate authority is implemented through

Indiana Appellate Rule 7(B), which provides that the “Court may revise a sentence

authorized by statute if, after due consideration of the trial court‟s decision, the Court

finds that the sentence is inappropriate in light of the nature of the offense and the

character of the offender.” We exercise deference to a trial court‟s sentencing decision,

both because Rule 7(B) requires that we give “due consideration” to that decision and

because we recognize the unique perspective a trial court has when making sentencing

decisions. Stewart v. State, 866 N.E.2d 858, 866 (Ind. Ct. App. 2007). It is the

defendant‟s burden to demonstrate that his sentence is inappropriate. Childress, 848

N.E.2d at 1080.

       Bowe pleaded guilty to a class C felony and a class D felony. “A person who

commits a Class C felony shall be imprisoned for a fixed term of between two (2) and

eight (8) years, with the advisory sentence being four (4) years.” Ind. Code § 35-50-2-6.

“A person who commits a Class D felony shall be imprisoned for a fixed term of between

six (6) months and three (3) years, with the advisory sentence being one and one-half (1

½ ) years.” I.C. § 35-50-2-7.

       As to the nature of Bowe‟s offenses, the trial court specifically found that the theft

had a “serious impact” on the owner of Bon-a-Fide Screen Printing. Appellant‟s App. p.

35. The trial court heard evidence that the theft caused the loss of seven years worth of

the business‟s design work, appellant‟s app. p. 62-63, and we conclude that the trial court

properly considered this as an aggravating factor when sentencing Bowe to more than the

                                             5
advisory sentence. See Hart v. State, 829 N.E. 2d 541, 544 (Ind. Ct. App. 2005) (holding

that an enhancement is appropriate due to impact on victim only if it is demonstrated that

the crime had a destructive impact not normally associated with the offense).

      As to the character of the offender, the trial court specifically observed Bowe‟s

extensive criminal history as an aggravating factor. Tr. p. 44; Appellant‟s App. p. 35.

Our Supreme Court has determined that the significance of a defendant‟s criminal history

depends “on the gravity, nature and number of prior offenses as they relate to the current

offense.” Prickett v. State, 856 N.E.2d 1203, 1209 (Ind. 2006). Bowe has accumulated

ten felonies and ten misdemeanors over a twenty-five year period; of those convictions,

ten are related to the instant offenses in that eight were for burglary and two were for

theft. Appellant‟s App. p. 51-53. His criminal record reflects a continued inability to

conform to the law. Thus, we conclude that Bowe failed to show that the eleven-year

aggregate sentence was inappropriate under Indiana Appellate Rule 7(B).

      The judgment of the trial court is affirmed.

DARDEN, J., and BAILEY, J., concur.




                                            6